          Case 4:20-cv-00870 Document 4 Filed on 09/29/20 in TXSD Page 1 of 8
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 29, 2020
                                IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

UNITED STATES OF AMERICA                              §
                                                      §
v.                                                    §   CRIMINAL ACTION NO. H-17-561
                                                      §
TORRY DEMONBREUN                                      §        (Civil Action No. H-20-0870)


                                             MEMORANDUM AND ORDER

            This criminal case is before the Court on the Motion to Vacate, Set Aside, or

Correct Sentence Under 28 U.S.C. § 2255 (“§ 2255 Motion”) [Doc. # 191], filed by

Defendant Torry Demonbreun. On July 30, 2020, the United States filed its Response

[Doc. # 200] in opposition the Demonbreun’s § 2255 Motion. Demonbreun has

neither filed a reply nor requested additional time to do so. Having reviewed the

record and the applicable legal authorities, the Court denies the § 2255 Motion.

I.          BACKGROUND

            On September 20, 2017, a federal grand jury returned an Indictment charging

Defendant with, inter alia, participating in a drug conspiracy that began in July 2012

and continued through at least May 2015. See Indictment [Doc. # 1], p. 1. Defendant

was charged also with a substantive count of possession with intent to distribute more

than 5 kilograms of a mixture containing a detectable amount of cocaine on

October 18, 2012. See id. at 2.

P:\ORDERS\1-2020\0870Demonbreun.wpd 200929.1020
          Case 4:20-cv-00870 Document 4 Filed on 09/29/20 in TXSD Page 2 of 8




            On May 30, 2018, Defendant entered a plea of guilty pursuant to a written Plea

Agreement [Doc. # 93]. Defendant pled guilty to Count One, the drug conspiracy

charge, which carried a statutory maximum sentence of not less than 10 years or more

than life in prison. The factual basis for the plea, both in the written Plea Agreement

and as stated on the record during the rearraignment proceeding, involved conduct on

October 17-18, 2012. See Plea Agreement, p. 8; Rearraignment Transcript [Doc.

# 196], p. 18. Defendant signed the written Plea Agreement, acknowledging that he

had “read and carefully reviewed every part” of it. See Plea Agreement, pp. 11, 13.

At the rearraignment proceeding, Defendant agreed with the accuracy of the factual

basis regarding the events in October 2012. See Rearraignment Trans., p. 23.

            At sentencing, the Court calculated Defendant’s Sentencing Guideline range to

be 120-121 months. See Statement of Reasons, p. 1. The Court granted the

Government’s Motion for Downward Departure Pursuant to 5K1.1 and 18 U.S.C.

§ 3553(e), in which the United States recommended a sentence of no fewer than 60

months.             See Motion for Downward Departure [Doc. # 175].         Based on its

consideration of the Government’s Motion, the First Step Act, the full record, and the

18 U.S.C. § 3553(a) factors, the Court sentenced Defendant to a term of imprisonment

for 52 months.




P:\ORDERS\1-2020\0870Demonbreun.wpd 200929.1020   2
          Case 4:20-cv-00870 Document 4 Filed on 09/29/20 in TXSD Page 3 of 8




            On March 9, 2020, Defendant filed his § 2255 Motion. Defendant argues that

he received ineffective assistance of counsel because his attorney (1) failed to assert

a statute of limitations defense; (2) failed to assert a due process argument based on

preindictment delay; and (3) failed to argue for a lower sentence under the First Step

Act. Defendant’s § 2255 Motion is now ripe for decision.

II.         APPLICABLE LEGAL STANDARD

            Review of a conviction or sentence under § 2255 is generally limited “to

questions of constitutional or jurisdictional magnitude.” United States v. Scruggs, 691

F.3d 660, 666 (5th Cir. 2012). In this case, Defendant argues that he was denied his

constitutional right to the effective assistance of counsel.

            To show the deprivation of effective assistance of counsel, a defendant “must

show both that counsel performed deficiently and that counsel’s deficient performance

caused him prejudice.” See Strickland v. Washington, 466 U.S. 668, 687 (1984);

United States v. Davis, 971 F.3d 524, 530 (5th Cir. 2020). When determining whether

counsel’s performance was deficient, “courts apply a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance.”

United States v. Phea, 953 F.3d 838, 841-42 (5th Cir. 2020). “With respect to

prejudice, a challenger must demonstrate ‘a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been


P:\ORDERS\1-2020\0870Demonbreun.wpd 200929.1020   3
          Case 4:20-cv-00870 Document 4 Filed on 09/29/20 in TXSD Page 4 of 8




different.” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466

U.S. at 694); United States v. Torres, 717 F. App’x 450, 455 (5th Cir. 2018).

III.        ANALYSIS

            A.          Statute of Limitations

            “Except as otherwise expressly provided by law, no person shall be prosecuted,

tried, or punished for any offense, not capital, unless the indictment is found or the

information is instituted within five years next after such offense shall have been

committed.” 18 U.S.C. § 3282(a). “[A]n indictment satisfies the requirements of the

statute of limitations if the government alleges and proves . . . that the conspiracy

continued into the limitations period.” United States v. Lokey, 945 F.2d 825, 832 (5th

Cir. 1991); United States v. Lopez, 749 F. App’x 273, 276 (5th Cir. 2018).

            In this case, the Indictment, the Plea Agreement, and the factual basis for Count

One described at the rearraignment proceeding and agreed to by Defendant, all

establish that the specific conduct attributed to Defendant occurred in October 2012,

less than five years before the Indictment was returned on September 20, 2017. See

Indictment, p. 2; Plea Agreement, p. 8; Rearraignment Trans., pp. 18; 23.

Additionally, the conspiracy to which Defendant pled guilty is alleged to have

continued “through at least May 2015.” See Indictment, p. 1.




P:\ORDERS\1-2020\0870Demonbreun.wpd 200929.1020   4
          Case 4:20-cv-00870 Document 4 Filed on 09/29/20 in TXSD Page 5 of 8




            Therefore, the undisputed record established that the Indictment was returned

within the applicable 5-year statute of limitations.            Defense counsel was not

constitutionally ineffective for failing to assert a statute of limitations defense that was

refuted by the uncontested facts in the record. Defendant is not entitled to relief under

§ 2255 based on this assertion.

            B.          Preindictment Delay

            “[F]or preindictment delay to violate the due process clause it must not only

cause the accused substantial, actual prejudice, but the delay must also have been

intentionally undertaken by the government for the purpose of gaining some tactical

advantage over the accused in the contemplated prosecution or for some other

impermissible, bad faith purpose.” United States v. Crouch, 84 F.3d 1497, 1514 (5th

Cir. 1996) (en banc); United States v. Gulley, 526 F.3d 809, 820 (5th Cir. 2008).

Defendant has the burden “to prove both prongs of the test.” Gulley, 526 F.3d at 820

(citing United States v. Avants, 367 F.3d 433, 441 (5th Cir. 2004)).

            In this case, Defendant alleges no factual basis for his attorney to have argued

that the preindictment delay was “intentionally undertaken by the government for the

purpose of gaining some tactical advantage” or was otherwise the result of bad faith

on the part of the Government. As a result, Defendant has not shown that his attorney

rendered constitutionally ineffective assistance by failing to present this argument.


P:\ORDERS\1-2020\0870Demonbreun.wpd 200929.1020   5
          Case 4:20-cv-00870 Document 4 Filed on 09/29/20 in TXSD Page 6 of 8




            C.          Consideration of First Step Act

            Prior to December 21, 2018, when the First Step Act was signed into law, a

defendant was eligible for a safety valve reduction only if he did not have more than

one criminal history point. Under the First Step Act, Pub. L. No. 115-391, § 402, 132

Stat. 5194, 5221 (2018), a defendant is now eligible for a safety valve reduction if he

does not have more than four criminal history points, excluding any points resulting

from a one-point offense. See 18 U.S.C. § 3553(f)(1)(A). Defendant argues that his

attorney provided deficient assistance at sentencing by failing to ask for application

of the First Step Act.

            At the time of sentencing, the Court stated specifically that it was aware of the

First Step Act and noted that it was likely that Defendant would have qualified for the

new safety valve. See Sentencing Transcript [Doc. # 189], p. 31. The Sentencing

Guideline range calculated under the First Step Act would have been 78-97 months.

See id. at 30. Therefore, the Court stated that the 52-month sentence took the First

Step Act into account, and that the 52-month sentence was a “very, very generous

departure and the First Step Act would not change that conclusion.” See id. at 31. In

both the written judgment imposing the 52-month sentence and in the Court’s

explanation for the substantial departure from the recommended Sentencing

Guidelines range, the Court stated that the sentence imposed “takes into account any


P:\ORDERS\1-2020\0870Demonbreun.wpd 200929.1020   6
          Case 4:20-cv-00870 Document 4 Filed on 09/29/20 in TXSD Page 7 of 8




relief the defendant could receive as a result of the First Step Act.” See Judgment in

a Criminal Case [Doc. # 180], p. 2; Statement of Reasons [Doc. # 181], p. 2.

            Therefore, even if counsel’s failure to seek a First Step Act reduction were in

any way deficient, Defendant has not shown any resulting prejudice. The Court

considered the First Step Act without counsel’s request, and determined that

application of the First Step Act would not change the 52-month sentence imposed.

As a result, Defendant is not entitled to relief under § 2255.

IV.         CERTIFICATE OF APPEALABILITY

            There can be no appeal from a final order in a § 2255 proceeding unless a

certificate of appealability issues. See Welch v. United States, __ U.S. __, 136 S. Ct.

1257, 1263 (2016) (citing 28 U.S.C. § 2253(c)(1)). A certificate of appealability may

issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” Id. (quoting 28 U.S.C. § 2253(c)(2)). The standard for a

certificate of appealability is satisfied when “reasonable jurists could debate whether

(or, for that matter, agree that) the petition should have been resolved in a different

manner.” Id. (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

            The Court finds that reasonable jurists could not debate whether Defendant has

demonstrated that he received constitutionally ineffective assistance of counsel.

Therefore, a Certificate of Appealability will not issue in this case.


P:\ORDERS\1-2020\0870Demonbreun.wpd 200929.1020   7
          Case 4:20-cv-00870 Document 4 Filed on 09/29/20 in TXSD Page 8 of 8




V.          CONCLUSION AND ORDER

            Defendant was indicted within the applicable statute of limitations, and there

are no allegations to support a due process claim based on preindictment delay. The

Court at sentencing considered the First Step Act and determined that it would not

change the 52-month sentence, which was already a generous departure. Defendant,

therefore, has failed to show that he received ineffective assistance of counsel based

on his attorney’s failure to raise these issues. It is hereby

            ORDERED that Defendant’s Motion to Vacate, Set Aside, or Correct Sentence

Under 28 U.S.C. § 2255 [Doc. # 191] is DENIED and the corresponding civil action

(4:20-0870) is DISMISSED WITH PREJUDICE. The Court will issue a separate

Final Order.

            SIGNED at Houston, Texas, this 29th day of September, 2020.




                                                           NAN Y F. ATLAS
                                                  SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\1-2020\0870Demonbreun.wpd 200929.1020   8
